DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.
 
Claims 18 has been amended as per the amendment filed on 5/18/2021.

Claims 1-5, 9-16, and 18-21 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with James Merrick on 6/29/2021.

The application has been amended as follows: 

1. (Currently Amended) A display device, comprising: 
	a first display substrate comprising: 
		a first base substrate, wherein a display area, a peripheral area, and an intermediate area between the display area and the peripheral area are defined on the first base substrate; and 
		a pixel circuit disposed on the first based substrate, wherein the pixel circuit overlaps with the display area; 
	a second display substrate comprising a second base substrate spaced apart from the first base substrate; 
	display units disposed on the first base substrate and overlapping with the display area, wherein each of the display units comprises a common electrode, and a pixel electrode connected to the pixel circuit; 
	a dummy display unit disposed between the first and second base substrates and overlapping with the intermediate area, wherein the dummy display unit comprises a plurality of first dummy electrodes and a second dummy electrode [[electrodes]]; 
	a black matrix disposed to expose the display area and the intermediate area and to overlap the peripheral area; 
	a color filter overlapping with the display area and not overlapping with the peripheral area and the intermediate area; and 
	a sealing element disposed between the first and second display substrates to overlap with the peripheral area, wherein the sealing element seals a space between the first and second display substrates, 

	the dummy display unit is disposed between the black matrix and the color filter in a direction perpendicular to a thickness direction of the display panel when viewed from a plan view in the thickness direction of the display panel, 
	the black matrix is overlapping with the sealing element, 
	the plurality of first dummy electrodes [[is]] are disposed under the second display substrate and the second dummy electrode is disposed on the first display substrate, and 
	the plurality of first dummy electrodes overlaps same second dummy electrode, 
	the plurality of first dummy electrode are not overlapped by the black matrix and the color filter, 
	the pixel electrode is applied with one of a plurality of image voltages through the pixel circuit, and 
	the plurality of first dummy electrodes are applied with an intermediate voltage generated based on the image voltages.

2. (Cancelled)

3. (Currently Amended) The display device of claim [[2]] 1, wherein the intermediate voltage corresponds to an average of the image voltages.

4. (Currently Amended) The display device of claim [[2]] 1, wherein the light-emitting units comprise edge display units which are mostly adjacent to the intermediate area and overlap with an outermost region of the display area, and the intermediate voltage corresponds to an average of image voltages, which are respectively applied to the pixel electrodes of the edge display units.

5. (Currently Amended) The display device of claim [[2]] 1, wherein the first display substrate further comprises a dummy line electrically connected to the plurality of first dummy electrodes and applied with the intermediate voltage.

12. (Currently Amended) The display device of claim 11, 

15. (Currently Amended) The display device of claim 1, wherein 

18. (Currently Amended) A display device, comprising: 
	a display panel in which a display area, a peripheral area, and an intermediate area between the display area and the peripheral area are defined, wherein the display panel comprises: 
		a plurality of pixels overlapping with the display area; 
		a dummy display unit overlapping with the intermediate area; 
		a color filter overlapping with the display area and not overlapping with the peripheral area and the intermediate area; and 
		a black matrix disposed to expose the display area and the intermediate area and to overlap the peripheral area, wherein the dummy display unit is disposed between the black matrix and the color filter in a direction perpendicular to a thickness direction of the display panel when viewed from a plan view in a thickness direction of the display panel; 
	a signal control unit which outputs a plurality of image signals and an intermediate voltage, which is generated based on the image signals; and 
	a data driver circuit which provides a plurality of image voltages, which corresponds to the image signals, respectively, and the intermediate voltage to the display panel, 
	wherein 
		the dummy display unit comprises a plurality of first dummy electrodes and a second dummy electrode, 
		the first dummy electrode is applied with the intermediate voltage, 
		the second dummy electrode is applied with a common voltage, and 
		the dummy display unit displays an image with a gradation level corresponding to the intermediate voltage, 
	

		the plurality of first dummy electrodes [[is]] are disposed under the second display substrate and the second dummy electrode is disposed on the first display substrate, 
		the plurality of first dummy electrodes [[does]] are not overlapped by the black matrix and the color filter, and 
		the plurality of first dummy electrodes overlaps the same second dummy electrode,
		the pixel electrode is applied with one of a plurality of image voltages through the pixel circuit, and 
	the plurality of first dummy electrodes are applied with an intermediate voltage generated based on the image voltages.

21. (Cancelled)

	End of Amendment.

Allowable Subject Matter

Claims 1, 3-5, 9-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claim 1 or 18.



Nishida, Patent Publication 2014/0160413 discloses a plurality of dummy pixels that are used to perform a dark display. However, Nishida does not disclose a dummy display unit disposed between the first and second base substrates and 

Furkami et al., US Patent Publication 2008/0278644, teaches dummy display pixels arranged around each side of the display section. However, Furkami does not disclose a dummy display unit disposed between the first and second base substrates and overlapping with the intermediate area, wherein the dummy display unit comprises a plurality of first dummy electrodes and a second dummy electrode; a black matrix disposed to expose the display area and the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.